Citation Nr: 1433530	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-14 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to intervertebral disc syndrome of the lumbosacral spine.  

2.  Entitlement to special monthly compensation due to the loss or loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 2001 to February 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

The Veteran had previously requested a personal hearing at the RO before a Decision Review Officer in conjunction with his appeal; however, this hearing request was withdrawn in writing in August 2012, and no currently pending request for a RO or Board hearing is of record.  

The Virtual VA and VBMS files have been reviewed.  


FINDINGS OF FACT

1.  Competent evidence has been presented of radiculopathy of the left lower extremity due to intervertebral disc syndrome of the lumbosacral spine.  

2.  The Veteran does not have loss, atrophy, or reduction in size of one or more testicles, an absence of spermatozoa, or loss or loss of use of any other creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).  

2.  The criteria for entitlement to special monthly compensation for loss or loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In an August 2010 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board further notes that, in the present case, initial notice was issued in August 2010, prior to the October 2010 and June 2011 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, regarding the claim for special monthly compensation, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has also been afforded a VA medical examination in December 2010.  The Board notes that the VA and private medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  Service Connection - Radiculopathy

The Veteran seeks service connection for radiculopathy of the left lower extremity, which he claims is due to or the result of his service-connected intervertebral disc syndrome of the lumbosacral spine.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Service connection for radiculopathy has been granted for the right lower extremity but was previously denied for the left lower extremity based on a lack of a current diagnosis of this disorder within the record.  On review of the file, the Board observes that the Veteran was afforded a VA orthopedic examination of the spine in June 2014.  On objective evaluation, a VA examiner diagnosed radiculopathy of both lower extremities, resulting in intermittent pain and paresthesia of the right and left legs.  Bilateral nerve root involvement was also noted.  

As the competent evidence of record reflects radiculopathy of the left lower extremity resulting from intervertebral disc syndrome of the lumbosacral spine, service connection on a secondary basis is warranted for this disorder.  

III.  Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation (SMC) based on the loss of use of a creative organ.  The Board notes that service connection for erectile dysfunction has already been granted, and a noncompensable rating has been assigned.  The Veteran alleges SMC is warranted based on impairment of his ability to obtain an erection.  In the October 2011 VA Form 9, he stated he could not get an erection without medication.  

SMC is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  SMC claims based on loss or loss of use of a creative organ are governed by 38 U.S.C.A. § 1114(k) and 38 C.F.R. §§ 3.350(a)(1), 3.352.  

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organ.  Loss or loss of use includes physical absence of a testicle as well as a reduction in size or atrophy of the testes or the absence of spermatozoa.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).  

In the present case, Veteran has not alleged either of his testicles is absent, that one of his testicles is smaller or of different consistency than the other, or that he lacks sperm production; i.e., that he is sterile.  He has in fact fathered three children since his initial back injury in service.  He also has not alleged that he incurred wounds or trauma in service involving the creative organs, that he underwent any operation involving either testicle, or that he had any disorder in service directly resulting in impairment of the creative organs.  On VA examination in December 2010, the examiner described the Veteran's genitalia as benign, without abnormality, and the Veteran has not alleged otherwise.  Rather, the Veteran has only alleged impairment in the ability to obtain and maintain an erection.  

After thorough consideration of the evidence of record, the Board concludes that entitlement to SMC based on loss of use of a creative organ is not warranted.  There is no evidence of record to suggest that the Veteran currently has an anatomical loss, or loss of use of a creative organ, as defined in the regulations.  Additionally, there is no evidence of acquired absence of one or both testicles or other creative organs, and the Veteran does not contend that he has such anatomical loss.  38 C.F.R. § 3.350(a)(1).  The Board notes the Veteran's assertions that his service-connected lumbosacral spine disorder impairs his ability to maintain an erection; however, erectile dysfunction not related to an anatomical loss, or loss of use, of a creative organ does not entitle the Veteran to SMC under the pertinent regulations.  Cf. Tucker v. West, 11 Vet. App. 369, 371 (1998) (noting that SMC for loss of use of a foot exists "when no effective function remains"); see also Ash v. Shinseki, 2010 WL 3820171, *3 (Oct. 1, 2010)(upholding Board decision that denied SMC when the Veteran lost an erection 50% of the time and noting that partial loss of use of a creative organ, by definition, does not amount to a complete loss of effective function); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  By the Veteran's own admission in the VA Form 9, he is able to obtain an erection with the use of medication.  Accordingly, entitlement to SMC based on loss, or loss of use, of a creative organ is not warranted in this case.  


ORDER

Service connection for radiculopathy of the left lower extremity is granted.  

Special monthly compensation based on the loss or loss of use of a creative organ is denied.  




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


